            Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

HOPE ELIZABETH PORRAZ,                        )
formerly known as HOPE JUDD                   )
LANDRUM,                                      )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )         Civil Action No.
                                              )
KIA MOTORS MANUFACTURING                      )         4:21-cv-156
GEORGIA, INC.,                                )
                                              )
       Defendant.                             )         Jury Trial Requested

                                       COMPLAINT

       Comes Now Plaintiff Hope Elizabeth Porraz, formerly known as Hope Judd Landrum

(“Plaintiff”), by and through her counsel of record, Barbara H. Agricola of Agricola Law,

LLC, and files this Complaint against Defendant Kia Motors Manufacturing Georgia, Inc.

(“KMMG”), and in support of the same, states as follows:

                                         PARTIES

       1.       Defendant KMMG is a corporation organized and existing under the laws of

the State of Delaware. As such, Defendant is a “person” as defined by 42 U.S.C. § 2000e(a).

Defendant is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

       2.       Plaintiff Hope Elizabeth Porraz, formerly known as Hope Judd Landrum, is an

adult resident of the State of Alabama. Hope Elizabeth Porraz is a Caucasian female. At all

times material hereto, Plaintiff was an “employee” of Defendant as defined by 42 U.S.C. §

2000e(f).
            Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 2 of 18




                              JURISDICTION AND VENUE

       3.       The Court has jurisdiction over Plaintiff’s claims and the litigation thereof

pursuant to 28 U.S.C. §§ 1331, and 42 U.S.C. § 2000e-5(f)(3). Plaintiff has exhausted her

administrative remedies by filing a charge of discrimination on April 21, 2021, with the

Equal Employment Opportunity Commission (“EEOC”). Plaintiff received Notice of her

Right to Sue from EEOC on June 15, 2021.

       4.       Defendant has its primary office in the Middle District of Georgia. The

unlawful employment practices complained of herein occurred within the Middle District of

Georgia, making venue proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. § 1391.

                                 STATEMENT OF FACTS

       5.       Plaintiff is a Caucasian female who was first employed by KMMG on August

12, 2013, as a “Procurement (Parts Development) Specialist.” According to the job

description in effect at the time Plaintiff was hired, this position required a Bachelor’s

Degree in Business, Engineering or related discipline and two to five years of “progressively

responsible supply chain experience, preferably in the automotive industry, or equivalent

combination of education and experience.” At the time Plaintiff was hired, she had a

Bachelor of Science Degree in Business Administration (August 2013) with a major in

Supply Chain Management from Auburn University and eight years of experience in the

supply chain field, specifically logistics. Plaintiff’s hiring by KMMG indicates that KMMG




                                              2
            Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 3 of 18




accepted Plaintiff’s prior work experience as a qualification for the job she was hired to

perform.

       6.       On November 13, 2014, KMMG updated Plaintiff’s job description. The major

change to Plaintiff’s job description was a reduction in the required prior work experience

from two to five years of relevant experience to zero to two years of relevant experience.

KMMG required Plaintiff to sign the new job description on December 16, 2014.

       7.       On or about December 16, 2014, KMMG notified Plaintiff that it had

completed a specialist career banding review. Based on the established specialist career

banding level criteria, Plaintiff was placed in career band level 2. In determining which

career band level was most appropriate for Plaintiff, KMMG determined that Plaintiff had

only 1.17 years of Relevant Experience, Relevant Education Credit of 2 equaling 3.17, her

Last Two Salaried Performance Appraisal Ratings for 2013 and 2012 were not applicable,

but her Department Average Performance Appraisal Ratings for the Last Two Years were

3.64 for 2013, and 3.47 for 2012. In KMMG’s career banding review, Plaintiff was given

no credit for her prior years of experience in supply chain management before being hired

by KMMG.

       8.       On December 16, 2014, when Plaintiff questioned her Head of Department

(“HOD”), Kevin Kinsey, why she was not placed in career band level 3 based on her prior

experience which was a qualification for her hiring, Kinsey told Plaintiff that she would be

banded up to the correct band level in April, 2015. When Plaintiff met with Heather


                                             3
            Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 4 of 18




Andrews in Human Resources to ask the same question, Andrews informed Plaintiff that her

band level was at the discretion of her HOD.

       9.       For 2014, Plaintiff’s Performance Appraisal was “Fully Meets Expectations.”

For 2015, Plaintiff’s Performance Appraisal was “Exceeds Expectations.”

       10.      In early 2016, Plaintiff had surgery. Upon Plaintiff’s return to work following

her surgery, HOD Kevin Kinsey made a sexually inappropriate statement telling Plaintiff,

“I’m sure your husband will still think you look sexy even if you can’t wear a bikini anymore

because of your scar.” HOD Kevin Kinsey smiled when he made this remark to Plaintiff, but

Plaintiff rebuked him sternly stating that she did not appreciate it.

       11.      On August 22, 2016, KMMG implemented a new career banding process. If

Plaintiff’s prior required experience had been credited in the previous career banding review

in 2014, she would have been in career band level 3, instead of career band level 2. After

review under the new process in 2016, Plaintiff was still in career band level 2. When

Plaintiff asked HOD Kevin Kinsey why she was not in career band level 3, he told Plaintiff

that her prior experience was not valid. Plaintiff then asked HOD Kevin Kinsey why she was

hired when the job description required two to five years of relevant experience if her prior

experience was not valid for career banding purposes. HOD Kevin Kinsey had no response.

When Plaintiff inquired at HR why the career banding decision is made by the HOD when

the process is an HR process, HR had no response.

       12.      For 2016, Plaintiff’s Performance Appraisal was “Exceeds Expectations.”


                                               4
         Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 5 of 18




       13.    On January 27, 2017, after Plaintiff received her 2016 Performance Appraisal,

Ken Riley, Plaintiff’s direct manager, told her that HOD Kevin Kinsey sent emails to all

department managers instructing them to alter Performance Appraisal scores so as to make

the department average a specific number. Some male employees’ scores were adjusted to

make certain favored male employees top-ranking in the department.

       14.    During the second quarter of 2017, HOD Kevin Kinsey asked Plaintiff on

multiple occasions how he would feel and what he should expect after his upcoming prostate

surgery. Plaintiff told HOD Kevin Kinsey that she had no knowledge of the effects of

prostate surgery and that his question was offensive.

       15.    On August 14, 2017, during Plaintiff’s mid-year Performance Appraisal,

Plaintiff asked what was expected or required of her to move up to an assistant manager

position and when that might occur. Plaintiff did not receive an answer even though she was

qualified for the assistant manager position at that time.

       16.    For 2017, Plaintiff’s Performance Appraisal was “Exceeds Expectations.”

       17.    In or around April, 2018, Plaintiff was leveled up to career band level 3 and

received an annual raise of approximately $5,000.

       18.    In or around July/August, 2018, Jacob Marrero, a Caucasian, male co-worker

of Plaintiff, was promoted to assistant manager. Plaintiff’s direct manager, Ken Riley, told

Plaintiff that HOD Kevin Kinsey did not think Plaintiff was ready to be an assistant manager

but other managers in the department supported Plaintiff’s promotion to assistant manager.


                                              5
         Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 6 of 18




Plaintiff learned that her Performance Appraisal score was “re-calculated” by HOD Kevin

Kinsey so that Jacob Marrero’s score was higher than Plaintiff’s score. At this time, Plaintiff

served on two extra teams, including the Core Values Team and ISO Internal Auditor Team,

in addition to her regular job duties. In addition, Plaintiff became ISO certified, Six Sigma

yellow belt certified, and trained a new team member, which is an assistant manager’s

responsibility. Jacob Marrero did not serve on any extra teams.

       19.    In the third quarter of 2018, HOD Kevin Kinsey told Plaintiff that he liked her

purple polo shirt and that the color looked good on her. Plaintiff told HOD Kevin Kinsey

that his remark was offensive.

       20.    On September 28, 2018, JAC products, a supplier, came for a visit to KMMG.

The JAC products supplier asked HOD Kevin Kinsey, in Plaintiff’s presence, when Jacob

Marrero had been promoted to assistant manager. HOD Kevin Kinsey looked at Plaintiff and

winked and said, “It was several months ago. It was a long time coming and well-deserved.”

       21.    On October 23, 2018, HOD Kevin Kinsey told Plaintiff’s direct manager, Ken

Riley, to tell Plaintiff not to wear blue jeans to work. Plaintiff was wearing navy dress slacks

at the time. Plaintiff had never worn blue jeans to work.

       22.    On October 30, 2018, HOD Kevin Kinsey called Plaintiff out publicly for not

having her desk locked during a security audit when, in fact, Plaintiff’s desk was locked.

Two other employees, Ken and Aaron, told Plaintiff that they knew her desk was locked.

       23.    For 2018, Plaintiff’s Performance Appraisal was “Exceeds Expectations.”


                                               6
         Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 7 of 18




        24.   For 2019, Plaintiff’s Performance Appraisal was “Exceeds Expectations.”

Plaintiff’s direct manager, Ken Riley, commented in Plaintiff’s 2019 Performance Appraisal

that,

              ... Hope does it all and does it all well. Being down our A/M
              [assistant manager] for a chunk of 2019, Hope’s voice was even
              heightened as she effectively took on that role as her team
              member peers turned to her in many instances for advice. Her
              works and effort in 2019 were phenomenal and her passion for
              excellence is bar none.

        25.   In 2019, Plaintiff took all required and offered training classes, received Six

Sigma green belt certification, and developed several SAP programs for the department.

Even though Plaintiff was acting assistant manager for most of 2019 and performing the

duties of assistant manager, HOD Kevin Kinsey did not believe Plaintiff was ready to be

promoted to career band level 4. When Plaintiff asked Ken Riley what else she could do to

be promoted, she received no response.

        26.   On March 30, 2020, KMMG implemented another update to the Career

Banding Review process. During this update, team members in the Procurement Department

were not given a department average. Without knowledge of the department average, team

members did not know how their Performance Appraisal scores ranked in comparison with

the Performance Appraisal scores of other team members in their department. HOD Kevin

Kinsey told Plaintiff that Human Resources (“HR”) directed that the Procurement

Department not be given a department average. During the update, Plaintiff was not

promoted to career band level 4.

                                             7
           Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 8 of 18




       27.     When Plaintiff asked HOD Kevin Kinsey why she did not move to career band

level 4, he told her that HR only allowed two specialists to level up. The two specialists who

leveled up, Jazmon Griggs and Russell Brumfield, were both males. HOD Kevin Kinsey did

not tell Plaintiff why she was not considered even though she met all of the criteria for

promotion. Plaintiff had much more experience in supply chain management than either of

the two males who were promoted.

       28.     Following this conversation with HOD Kevin Kinsey, Plaintiff met numerous

times with KMMG HR and Team Relations (“TR”) between April and September, 2020, to

find out why she was not promoted to career band level 4. In several of these meetings,

Plaintiff complained to HR and TR about HOD Kevin Kinsey’s sexually harassing remarks

and comments which reflected his bias against female employees. In these meetings,

Plaintiff also complained that HOD Kevin Kinsey’s bias against female employees was the

reason her promotions had been delayed, her male co-worker had been promoted over her,

and she had been falsely accused of dress code and security protocol violations in 2018.

Plaintiff explained that HOD Kevin Kinsey’s bias against female employees was preventing

her growth in her career. After these meetings, no one from HR or TR ever told Plaintiff that

HOD Kevin Kinsey had been counseled on sexual harassment and his behavior never

changed.

       29.     Finally, at the end of September, 2020, after months of meetings with HR and

TR, Plaintiff was promoted to career band level 4, but with only a $3,000 annual salary


                                              8
         Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 9 of 18




increase. Plaintiff’s promotion should have resulted in a much larger increase based on her

qualifications, performance appraisals, and the salary range for career band level 4.

       30.    On October 5, 2020, Plaintiff was scheduled to travel to Mexico to work with

a KMMG supplier who was having major quality and capacity issues. Plaintiff was in charge

of the Mexican supplier and was responsible for that supplier.

       31.    About 3:00 p.m. on October 4, 2020, the day before Plaintiff was scheduled

to leave for Mexico, Ken Riley called Plaintiff and told her that KMMG was sending Aaron

Choi to Mexico, instead of Plaintiff. When Plaintiff asked Ken Riley why KMMG was

sending Aaron Choi to Mexico instead of Plaintiff, since Plaintiff had been working

exclusively with this supplier for the past six months, Ken Riley said the reason was that

Aaron Choi was a Korean male.

       32.    On January 8, 2021, Jeongmin “Ryan” Yoon, Plaintiff’s Korean coordinator

in the Body/Exterior Group asked Plaintiff if Supplier Quality would sign a Parts Deviation

Request (“PDR”), which is used when a part is out of specification but the deviation is

allowed only for a limited period of time. Plaintiff told Yoon that Supplier Quality would not

sign a PDR because she had already discussed this issue with the assistant manager of the

Supplier Quality Department. Mr. Yoon then winked and asked Plaintiff to ask her fiancé,

Alex, who worked in the Supplier Quality Department, to sign the PDR. Plaintiff refused

this request because it was outside of standard procedure and would have violated KMMG’s




                                              9
        Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 10 of 18




business code by requiring Plaintiff to trade on her personal relationship with her fiancé in

order to get the PDR signed.

       33.    On January 27, 2021, Plaintiff submitted her resignation letter giving KMMG

two weeks notice of her intent to leave KMMG. HOD Kevin Kinsey told Plaintiff that he

was going to meet with HR in an effort to get an offer of continued employment to entice

Plaintiff not to leave KMMG. HOD Kevin Kinsey said he would not turn in Plaintiff’s

resignation until she had rejected the offer.

       34.    On January 28, 2021, KMMG HR Senior Manager Latesa K. Bailey gave

Plaintiff a letter offering terms of her continued employment at KMMG. Plaintiff’s annual

base salary would be raised to $68,000, effective February 1, 2021, an increase of

approximately $9,000. The letter also offered a one-time retention bonus of $5,000, with

one-half of this sum to be paid immediately and the other half paid only if Plaintiff is still

employed on the second anniversary of her acceptance of the offer. The offer was open until

the close of business on February 1, 2021. Plaintiff did not accept the KMMG offer of

continued employment.

       35.    When Latesa K. Bailey gave Plaintiff the offer of continued employment, she

told Plaintiff that KMMG compared her salary to that of other employees of her level and

that the new salary offered was the average paid by KMMG to other employees of her level.

       36.    Plaintiff received her Performance Appraisal for 2020 on February 5, 2021.

Plaintiff refused to sign her Performance Appraisal for 2020 because she did not agree that


                                                10
        Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 11 of 18




her performance should have been rated as “Meets Expectations.” Plaintiff took every

available training class and was turned down when she requested additional extra training.

Plaintiff’s manager, Ken Riley, told Plaintiff that HOD Kevin Kinsey manipulated Plaintiff’s

Performance Appraisal so as to make the department average a predetermined number so that

fewer employees in the department would be eligible for promotion.

       37.    On February 7, 2021, two days before her final day at KMMG, HOD Kevin

Kinsey told Plaintiff to be honest in her exit interview and said, “Hopefully, you will be the

catalyst for needed changes in our department.” Plaintiff had her exit interview on February

8, 2021. Plaintiff’s final day as an employee of KMMG was February 9, 2021.

       38.    In her exit interview, Plaintiff reiterated her previous complaints about

Procurement Department HOD Kevin Kinsey’s inappropriate sexual harassment and

advances, and his bias against female employees which had delayed her promotions unfairly,

resulted in the manipulation of her score on her performance appraisals to justify promotion

of her less qualified, male co-workers, and resulted in her replacement by a Korean male on

the trip to work with her Mexican supplier in 2020. Plaintiff further complained again about

her unfair performance appraisals that could not be explained in light of her extra efforts to

be trained beyond requirements and her participation in extra teams. Plaintiff explained that

HOD Kevin Kinsey’s sexual harassment of her and bias against her because she is female

had prevented her from growing in her career and using her expertise. Plaintiff stated that




                                             11
        Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 12 of 18




HOD Kevin Kinsey had held her back because she is female. Plaintiff explained that these

were the reasons she was forced to resign from KMMG.

                                       COUNT ONE

                    Hostile Work Environment Sexual Harassment

       39.    Plaintiff re-alleges and incorporates the averments set out in Paragraphs 1-38

of this Complaint as though fully set out herein.

       40.    Plaintiff belongs to a protected group. She is female.

       41.    Plaintiff was subjected to unwelcome sexual harassment at the hands of

KMMG Procurement Department HOD Kevin Kinsey through offensive remarks about her

body, her clothing, and his future sex life after prostate surgery. The sexual harassment

Plaintiff suffered was based on her female sex.

       42.    KMMG Procurement Department HOD Kevin Kinsey’s sexual harassment of

Plaintiff and bias against Plaintiff because she is female was manifested by his initial

decision not to credit Plaintiff’s prior relevant experience when KMMG adopted the career

banding review process in December, 2014, resulting in Plaintiff’s placement in career band

level 2, instead of career band level 3, where she would have been placed had such

experience been properly credited to her. Plaintiff would have received a higher base salary

and would have been eligible for a higher maximum base salary in career band level 3 than

she received in career band level 2.




                                             12
          Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 13 of 18




         43.   KMMG Procurement Department HOD Kevin Kinsey’s sexual harassment of

Plaintiff and bias against Plaintiff because she is female was further manifested by his

decision to lower Plaintiff’s score on her performance appraisal to justify the promotion of

Jacob Marrero, a less qualified, Caucasian male co-worker of Plaintiff, to assistant manager

of the department, whose score on his performance appraisal was lower than Plaintiff’s initial

score.

         44.   KMMG Procurement Department HOD Kevin Kinsey’s sexual harassment of

Plaintiff and bias against Plaintiff because she is female was further manifested by his false

accusations against Plaintiff for dress code and security protocol violations in 2018.

         45.   KMMG Procurement Department HOD Kevin Kinsey’s sexual harassment of

Plaintiff and bias against Plaintiff because she is female was further manifested by his

decision not to promote Plaintiff to career band level 3 until approximately April, 2018, even

though she was qualified for promotion much earlier based on her performance evaluations

and her prior experience.

         46.   KMMG Procurement Department HOD Kevin Kinsey’s sexual harassment of

Plaintiff and bias against Plaintiff because she is female was further manifested by his refusal

to promote Plaintiff to career band level 4 when KMMG updated the Career Band Level

Review process in March, 2020.




                                              13
        Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 14 of 18




       47.    Following Plaintiff’s complaints to HR and TR between April and September,

2020, KMMG failed to take appropriate corrective and remedial measures to prevent HOD

Kevin Kinsey’s continuing sexual harassment and bias against Plaintiff.

       48.    Further, as a direct result of Plaintiff’s rebuke of HOD Kevin Kinsey for his

sexually inappropriate comments and advances, Plaintiff suffered adverse employment

actions in that Plaintiff did not receive promotions and salary increases when she should have

received them and the amounts of her salary increases were lower than her continuously

improving performance appraisals and her zealous participation in extra training and extra

teams indicated she should have received.

       49.    Taken together, the sexual harassment Plaintiff suffered at the hands of HOD

Kevin Kinsey because of his bias against Plaintiff because she is female was sufficiently

severe and pervasive to alter the terms and conditions of her employment and create a

discriminatorily abusive working environment in that Plaintiff did not receive promotions

and salary increases when she should have received them and the amounts of her salary

increases were lower than her continuously improving performance appraisals and her

zealous participation in extra training and extra teams indicated she should have received.

       50.    Finally, Plaintiff was constructively discharged and forced to resign her

employment with KMMG because of the sexual harassment she suffered which KMMG

failed to take appropriate steps to remedy or eliminate from the workplace even after Plaintiff

complained to HR about HOD Kevin Kinsey’s sexually harassing conduct and sexual bias


                                              14
        Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 15 of 18




against her because she is female. To Plaintiff’s knowledge, HOD Kevin Kinsey was never

counseled by KMMG about his sexually harassing conduct because he never changed his

sexually harassing conduct. For these reasons, HOD Kevin Kinsey’s discriminatory conduct

unreasonably interfered with Plaintiff’s ability to perform her work; she could no longer

work for KMMG under the conditions described.

       51.    Because KMMG was in exclusive control of the working environment at

KMMG and it did nothing to remedy or eliminate the discriminatorily abusive work

environment of severe and pervasive sexual harassment, KMMG is liable.

                                        COUNT TWO

                                    Title VII Retaliation

       52.    Plaintiff re-alleges and incorporates the averments set out in Paragraphs 1-38

of this Complaint as though fully set out herein.

       53.    In reporting the sexual harassment to HR and TR, Plaintiff was opposing a

perceived illegal work practice. This action is a statutorily-protected activity under Title VII.

       54.    As a direct result of her opposition to HOD Kevin Kinsey’s continuing illegal

work practices, Plaintiff suffered retaliatory, adverse employment actions in that Plaintiff did

not receive promotions and salary increases when she should have received them and the

amounts of her salary increases were lower than her continuously improving performance

appraisals and her zealous participation in extra training and extra teams indicated she should

have received.


                                               15
         Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 16 of 18




       55.    Further, as a direct result of Plaintiff’s rebuke of HOD Kevin Kinsey for his

sexually inappropriate comments and advances, Plaintiff suffered retaliatory, adverse

employment actions in that Plaintiff did not receive promotions and salary increases when

she should have received them and the amounts of her salary increases were lower than her

continuously improving performance appraisals and her zealous participation in extra training

and extra teams indicated she should have received.

       56.    These adverse employment actions were causally related to Plaintiff’s protected

activity; all occurred within a brief period of Plaintiff’s protected activity. All adverse

employment actions were motivated by HOD Kevin Kinsey’s retaliatory animus against

Plaintiff.

                                 PRAYER FOR RELIEF

       WHEREFORE, the above premises considered, Plaintiff prays that this Court will

assume jurisdiction over this action and enter a judgment against Defendant granting the

following relief:

       (a)    Finding that Defendant engaged in unlawful retaliation and/or discrimination

against Plaintiff in violation of 42 U.S.C. § 2000e, et seq.;

       (b)    Awarding back-pay during all periods of employment from August 12, 2013,

to the date of judgment in this case, including the value of all fringe benefits, as awardable

by virtue of 42 U.S.C. § 2000e-5;




                                              16
        Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 17 of 18




       (c)    Front-pay beginning at the date of judgment and continuing until such time as

Plaintiff can be expected to attain comparable or equivalent remunerative employment;

       (d)    Compensatory damages for the loss of pension benefits, retirement benefits,

future pecuniary loss, emotional pain, suffering, inconvenience, mental anguish, and/or loss

of enjoyment of life;

       (e)    Pre-judgment interest;

       (f)    Punitive or exemplary damages;

       (g)    Any other awardable damages which the Court deems appropriate;

       (h)    Reasonable attorneys’ fees and costs awardable under 42 U.S.C. § 2000e-5(k)

and 42 U.S.C. § 1988.

                                     JURY DEMAND

       Plaintiff demands trial by struck jury on all issues so triable.




                                              17
       Case 4:21-cv-00156-CDL Document 1 Filed 09/13/21 Page 18 of 18




     Respectfully submitted this 13th day of September, 2021.


                                      /s/ Barbara H. Agricola
                                      Barbara H. Agricola

                                      Counsel for Plaintiff

OF COUNSEL:

AGRICOLA LAW, LLC
127 South 8th Street
Opelika, Alabama 36804
Telephone: 334.759.7557
Facsimile: 334.759.7558
barbara@agricolalaw.com
www.agricolalaw.com




                                         18
